DETAILED ACTION
The following Non-Final office action is in response to application 17/348,268 filed on 6/15/2021. Examiner notes continuation of application 17/159,873 filed 1/27/2021, 15/373,413 filed 12/8/2016 and provisional application 62/264,431 filed 12/8/2015.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-20 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 19 are directed to an abstract idea by reciting  […] providing transaction data including quantitative measurements of the financial value of transactions processed […], including at least the value received and any tax liabilities associated with the value received; […] providing transaction value modifying data, the transaction value modifying data including at least one of currency exchange rate data and regional tax liability data and one or more currency value modifiers derived from geopolitical events from stock market data, or from aggregated, anonymized operational data from a plurality of businesses; […] that receives the transaction data […] further receiving the transaction value modifying data […]; wherein, in response to the receipt of the transaction data and the transaction value modifying data, […] generates modified transaction data comprising the transaction data modified by the transaction value modifying data, the modified transaction data accessible through […] (example Claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like fundamental economic practices or principles
including hedging, insurance, and mitigating risks. The claims receive and modify transaction data to provide for viewing by an end user which is a fundamental economic practice or principle.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more business location processing devices, one or more external data processing devices, a central processing device, a graphical user interface provided through an end user processing device, the graphical user interface providing at least one user option for viewing real-time, aggregated, modified transaction data derived from transaction data comprising two or more currencies) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive transaction data and transaction modifying data, generate modified transaction data and providing the modified transaction data to a user for viewing (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 12-19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Foster, US Publication No. US 20040024665 A1, hereinafter Foster in view of
Nightengale et al, US Publication No. 20100241535  A1, hereinafter Nightengale. As per,

	
Claim 1
Foster teaches
A system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies, the system comprising: 
[…] providing transaction data including quantitative measurements of the financial value of transactions processed by each business location processing device, including at least the value received and any tax liabilities associated with the value received; (Foster [0022] “the services or activities of each transaction are created as entities, which are data objects in the database. One way to implement an entity is to implement it as a record, or an attribute of a record. The nature of each entity (i.e., the type of service or activity each entity represents) is indicated by its product or service code … the applicable tax tables for revenue tax calculations, normal cost tax calculations, and transfer (internal) tax calculations can be specified by attributes in default product rules, in global variables or parameters, in entities related to the transaction, in components of the transaction, or in the transaction itself”)
one or more external data processing devices providing transaction value modifying data, the transaction value modifying data including at least one of currency exchange rate data and regional tax liability data and one or more currency value modifiers derived from geopolitical events from stock market data, or from aggregated, anonymized operational data from a plurality of businesses; (Foster [0037] currency exchange data, which is transaction value modifying data, is received from external sources; [0011]-[0013], [0019]-[0020], [0029], [0031] teach creating tax table relating to transactions conducted in corresponding tax jurisdictions; tax table is transaction value modifying data)
[…];
[…] further receiving the transaction value modifying data from the one or more external data processing devices; (Foster [0037] currency exchange data, which is transaction value modifying data, is received from external sources)
wherein, in response to the receipt of the transaction data and the transaction value modifying data, […] generates modified transaction data comprising the transaction data modified by the transaction value modifying data, (Foster [0013]; [0028] "The data processing system, in step 128, can then manipulate the stored data in the billing record relating to the revenue, the revenue tax, the costs, and the cost taxes, so that input credits, taxes owed, taxes to be credited are determined;" [0031]-[0036]; [0046])
the modified transaction data accessible through a graphical user interface provided through an end user processing device, the graphical user interface providing at least one user option for viewing real-time, aggregated, modified transaction data derived from transaction data comprising two or more currencies.  (Foster [0028] “This data may then be displayed by a user interface;” [0037] noting the exchange rates constantly changing and being updated)
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
one or more business location processing devices, each business location processing device […]; (Nightengale fig. 1; [0041] “The transaction processing system(s) 104 may include one or more of: a transaction handler, a financial institution (e.g., banks, issuers, acquirers, credit unions, savings and loan institutions, brokerages, etc.), a consumer, and a merchant.”)
a central processing device that receives the transaction data from the one or more business location processing devices; (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
the central processing device […]; (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
[…] the central processing device […]. (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Foster’s transaction modification data to include business location processing devices and a central processing device in view of Nightengale in an effort to provide a transaction data mining tool that can be used for advertising, fraud detection and incentives (see Nightengale ¶ [0111] & MPEP 2143G).
Claim 5
Foster teaches
wherein at least one business location processing device -31-is a physical revenue recording device.  (Foster [0022] “Using a suitable database system, the services or activities of each transaction are created as entities, which are data objects in the database. One way to implement an entity is to implement it as a record, or an attribute of a record. The nature of each entity (i.e., the type of service or activity each entity represents) is indicated by its product or service code. The product or service codes attach to track-able, price-able, cost-able, collect-able, or statement-able events or actions.”)
Claim 6
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein at least one business location processing device is an online payment system.  (Nightengale fig. 1; [0039]-[0041])
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 12
Foster teaches
wherein the graphical user interface is displayed in a web browser.  (Foster [0028] “This data may then be displayed by a user interface (e.g., a computer screen)”)
Claim 13
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein the end user processing device is a mobile computing device.  (Nightengale [0056] “the participating consumer may use a browser executing on a client operating on a mobile computing device”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 14
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein the system generates an alert message based on the modified transaction data placing the system into a state of alarm.  (Nightengale [0014] “An alert recipient, such as a consumer, can receive an account alert in real time after an occurrence of activity”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 15
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein an alert message generated is an SMS message.  (Nightengale [0037] “The information in the account alert may be rendered to the alert recipient in any format. Referring to FIG. 2, by way of non-limiting example, the account alert may be rendered as: an a Short Message Service (SMS) text message rendered on a display of a cellular telephone”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 16
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein an alert message generated is an email.  (Nightengale [0047] “he alert messaging platform 106 may transmit the account alert to the alert recipient 108. For example, the alert messaging platform 106 may retrieve a contact address (e.g., a cellular telephone number, a street address, an e-mail address) of the alert recipient 108 from the DB 105 and form a transmission for delivery to the retrieved address that includes the information about the account alert.”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 17
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein an alert message generated is an automated telephonic message.  (Nightengale [0055] “The account application monitoring system(s) 102 may then determine that the alert rule is satisfied and transmit the account alert to the alert messaging platform 106 which may be automated.”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 18
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
wherein an alert message generated is machine readable and communicated via an electronic data interface.  (Nightengale [0037] “The information in the account alert may be rendered to the alert recipient in any format. Referring to FIG. 2, by way of non-limiting example, the account alert may be rendered as: an a Short Message Service (SMS) text message rendered on a display of a cellular telephone”)
The rationales to modify/combine the teachings of Foster with/and the teachings of Nightengale are presented in the examining of claim 1 and incorporated herein.
Claim 19
Foster teaches
A system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies, the system comprising: 
an end user processing device providing a graphical user interface, the graphical user interface providing at least one user option for viewing real-time, aggregated, modified transaction data derived from transaction data comprising two or more currencies; (Foster [0028] “This data may then be displayed by a user interface;” [0037] noting the exchange rates constantly changing and being updated)
[…] that provides transaction data including quantitative measurements of the financial value of transactions processed by -32-each business location processing device, including at least the value received and any tax liabilities associated with the value received; (Foster [0022] “the services or activities of each transaction are created as entities, which are data objects in the database. One way to implement an entity is to implement it as a record, or an attribute of a record. The nature of each entity (i.e., the type of service or activity each entity represents) is indicated by its product or service code … the applicable tax tables for revenue tax calculations, normal cost tax calculations, and transfer (internal) tax calculations can be specified by attributes in default product rules, in global variables or parameters, in entities related to the transaction, in components of the transaction, or in the transaction itself”)
one or more external data processing devices that provides transaction value modifying data including at least one of currency exchange rate data and regional tax liability data, wherein the transaction value modifying data features at least one assessment of the current gross worth of the monetary assets of a company, at least one assessment of the current net worth of the monetary assets of a company, at least one assessment of the fees owed related to the monetary assets of a company, at least one assessment of the taxes owed related to the monetary assets of a company, or at least one assessment of the refunds owed related to the monetary assets of a company; (Foster [0037] currency exchange data, which is transaction value modifying data, is received from external sources; [0011]-[0013], [0019]-[0020], [0029], [0031] teach creating tax table relating to transactions conducted in corresponding tax jurisdictions; tax table is transaction value modifying data)
[…];
[…] further receiving the transaction value modifying data from one or more external data processing devices; (Foster [0037] currency exchange data, which is transaction value modifying data, is received from external sources)
wherein, in response to the receipt of the transaction data and the transaction value modifying data, […] generates the modified transaction data comprising the transaction data modified by the transaction value modifying data.  (Foster [0013]; [0028] "The data processing system, in step 128, can then manipulate the stored data in the billing record relating to the revenue, the revenue tax, the costs, and the cost taxes, so that input credits, taxes owed, taxes to be credited are determined;" [0031]-[0036]; [0046])
Foster does not explicitly teach, Nightengale however in the analogous art of transaction data teaches
one or more business location processing devices […]
a central processing device that receives the transaction data from one or more business location processing devices; (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
wherein the central processing device […]; (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
[…] the central processing device […]. (Nightengale fig. 1; [0034] “The host may receive an account activity information 110 that includes information about activity upon an account”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Foster’s transaction modification data to include business location processing devices and a central processing device in view of Nightengale in an effort to provide a transaction data mining tool that can be used for advertising, fraud detection and incentives (see Nightengale ¶ [0111] & MPEP 2143G).

Claims 2-4, 7-8, 10-11, and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Foster in view of Nightengale in further view of 
Nightengale et al, US Publication No. 20160358264  A1, hereinafter Nightengale. As per,

Claim 2
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the transaction value modifying data includes one or more currency value modifiers derived from geopolitical events.  (Brightman [0125] “if the financial object is associated with country or sovereign, such as, for example, emerging market debt instruments or currency and currency related debt instruments, an objective measure of scale and/or size associated with the financial object may include any combination or ratio of: economic factors, demographic factors, social factors political factors”) 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Foster’s transaction modification data and Nightengale’s business location and central processing devices to include additional transaction modification data such as political events in view of Brightman in an effort to avoid undesirable financial objects  (see Brightman ¶ [0174] & MPEP 2143G).
Claim 3
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the transaction value modifying data includes one or more currency value modifiers derived from stock market data.  (Brightman [0125] “ An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: … type of stock offered”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 4
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the transaction value modifying data includes one or more currency value modifiers derived from aggregated, anonymized data derived from operational data from a plurality of businesses.  (Brightman [0100] “This exemplary universe can include approximately 7,600 companies. Each of the 7,600 records can include various fields including, but not limited to, security identifier (ID)”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 7
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the modified transaction data includes at least one assessment of the current gross worth of the monetary assets of a company.  (Brightman [0125] “An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: revenue … sales, total sales … gross sales … cash, … liquidation value of company”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 8
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the modified transaction data includes at least one assessment of the current gross worth of the inventory of a company.  (Brightman [0125] “An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: … tangible assets, intangible assets, fixed assets, property”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 9
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the modified transaction data includes at least one assessment of the current net worth of the monetary assets of a company.  (Brightman [0125] “An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: … net worth”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 10
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the modified transaction data includes at least one assessment of the fees owed related to the monetary assets of a company.  (Brightman [0125] “An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: … long term liabilities, short term liabilities”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 11
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein the modified transaction data includes at least one assessment of the refunds owed related to the monetary assets of a company.  (Brightman [0125] “An objective measure of scale and/or size associated with the financial object may include, for example, any combination or ratios of: … future value of expected cash flow.”)
The rationales to modify/combine the teachings of Foster / Nightengale with/and the teachings of Brightman are presented in the examining of claim 2 and incorporated herein.
Claim 20
Foster / Nightengale do not explicitly teach, however Brightman in the analogous art of transaction data teaches
wherein: the transaction value modifying data includes currency value modifiers derived from geopolitical events, from stock market data, or from aggregated, anonymized operational data from a plurality of businesses; (Brightman [0125] “if the financial object is associated with country or sovereign, such as, for example, emerging market debt instruments or currency and currency related debt instruments, an objective measure of scale and/or size associated with the financial object may include any combination or ratio of: economic factors, demographic factors, social factors political factors”) 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Foster’s transaction modification data and Nightengale’s business location and central processing devices to include additional transaction modification data such as political events in view of Brightman in an effort to avoid undesirable financial objects  (see Brightman ¶ [0174] & MPEP 2143G).
Foster / Brightman do not explicitly teach, however Nightengale in the analogous art of transaction data teaches
and the system generates an alert message based on the transaction value modifying data placing the system into a state of alarm, wherein the alert message is an SMS message, is an email, is an automated telephonic message, or is machine readable and communicated via an electronic data interface. (Nightengale [0037] “The information in the account alert may be rendered to the alert recipient in any format. Referring to FIG. 2, by way of non-limiting example, the account alert may be rendered as: an a Short Message Service (SMS) text message rendered on a display of a cellular telephone”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Foster’s transaction modification data and Brightman’s modification data such as political events to include transaction alerts in view of Nightengale in an effort to provide a transaction data mining tool that can be used for advertising, fraud detection and incentives (see Nightengale ¶ [0111] & MPEP 2143G).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030115128 A1; US 20070174191 A1; US 2017/0006135 A1; US 8,639,581 B1; US 2016/0055523 A1; Varshney et al, Business Analytics Based on Financial Time Series, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624